     Case 1:12-cr-00140-PB Document 72 Filed 04/04/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT (X>URT^4,fe,iib'i^0URT
                   FOR THE DISTRICT OF NEW HAMPSHIRE           i OF K'H
                                                   2019 APR-i» AH 10-32
United States of America,
     Plaintiff,
                                                        h 1i
                                          Case No. 12-CR-140-PB



Lisa Biron,
     Defendant.



          Ms. Biron's Objection to Plaintiff's Motion for
              Release of Pre-Sentence InvestiRation Report

     Ms. Biron hereby objects to the United States' Motion to release
her pre-sentence investigation report ("PSR") to the Office of the
United States Attorney for the District of Minnesota.

     AUSA Tweeten (D. Minn.) and BOP Supervisory Attorney Anderl claim

that the disclosure of Ms. Biron's PSR is necessary because the BOP

(their client in Biron v. Hurwitz, et al., case no. 19-CV-57-SRN-LIB)
has based its decision to deny Ms. Biron's access to TRULINCS email
and video visitation on information contained therein.

     Ms. Biron*s PSR is confidential and disclosure to a third-party

should be "denied in the absence of the most compelling reasons."
United States v. Charmer Industries, Inc., 711 F.2d 1164, 1174 (2d Cir.

1983)(internal citation omitted). Third—party dislosure "require[s]
a compelling showing that lifting confidentiality is required to meet

the ends of justice." Id. (internal citation omitted).
     The Government and the defendants cannot overcome this strong

presumption of confidentiality because the release of Ms. Biron's PSR
is not necessary to meet the ends of justice. In fact, Ms. Biron will
agree to stipulate, once the defendants in Hurwitz articulate their
    Case 1:12-cr-00140-PB Document 72 Filed 04/04/19 Page 2 of 3



rationale based on specific citations to information contained in the

PSR, that the information articulated does indeed appear therein.

     Wherefore, there is no reason, and certainly no compelling one,

for this Court to release the PSR and the Plaintiff's Motion should be

denied.

                                                  Respectfully submitted




  •ulAM                                           <n/A0LW'ri
                                                 Lisa Biron
                                                 FCI Waseca
                                                 P.O. Box 1731
                                                 Waseca, MN 56093



                           Certification

     I hereby certify that a copy of this Objection has been served

this day, via U.S. Mail, on AUSA Helen White Fitzgibbon, United States

Attorneys Office, 55 Pleasant Street, Concord, NH 03301, and that a

courtesy copy was mailed to AUSA Andrew Tweeten, United States Attorney,

600 U.S. Courthouse, 300 South Fourth Street, Minneapolis, MN 55415.




                                                 Lisa Biron
        GEHTIFIED MAIL
                               hi




  701fl EE^D DDOD DSED EaiS

'^12T75-0490
         Clerk Of Court
         U.S. District Court
         55 Pleasant ST
         Room 110
         Concord, NH 03301
         United States




'JdciU 1 —      1•
                                    1:12-cr-00140-PB Document 72 Filed 04/04/19 Page
